Case 2:18-cv-15365-SDW-LDW Document 14 Filed 05/01/19 Page 1 of 2 PageID: 83



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  JENNIFER HAN,                                       Civil Action No. 18-15365 (SDW) (LDW)

                      Plaintiff,

  v.                                                  ORDER

  SS SMILE LIMO, LLC, HANMAEUM
                                                      May 1, 2019
  LIMO, LLC, KIL WOO KIM, SUNG
  JUN PARK,

                      Defendants.


        THIS MATTER having come before the Court by way of Plaintiff Jennifer Han’s

(“Plaintiff”) Motion for Default Judgment against Defendants SS Smile Limo, LLC and Sung Jun

Park pursuant to Federal Rule of Civil Procedure 55(b), and Plaintiff’s Petition for an Award of

Attorney’s Fees and Reimbursement of Expenses and Costs, both of which are unopposed; and

        WHEREAS Title VII of the Civil Rights Act of 1964 (“Title VII”) does not provide for

liability against individuals, such as Defendant Sung Jun Park. See Sheridan v. E.I. DuPont de

Nemours & Co., 100 F.3d 1061, 1078 (3d Cir. 1996) (“Congress did not intend to hold individual

employees liable under Title VII.”); Khater v. Puzino Dairy, Inc., No. 14-4618, 2016 WL 3041856,

at *2 (D.N.J. May 27, 2016) (citing to cases in this district that have held that official capacity suits

against individual supervisory employees are barred under Title VII); and

        WHEREAS Plaintiff has not provided any information regarding her front pay, pain and

suffering, and/or emotional damages to substantiate her claim for compensatory damages in the

amount of $100,000.00; and

        WHEREAS Plaintiff has provided no basis to award punitive damages;

        IT IS, on this 1st day of May, 2019,
Case 2:18-cv-15365-SDW-LDW Document 14 Filed 05/01/19 Page 2 of 2 PageID: 84



       ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 11) is GRANTED in

part and DENIED in part as follows: (i) Plaintiff’s claim for unpaid wages and liquidated

damages totaling $1,851.26 is GRANTED; and (ii) Plaintiff’s claim for $100,000.00 in

compensatory damages for wrongful termination pursuant to Title VII is DENIED with prejudice

as against Defendant Sung Jun Park and DENIED without prejudice as to Defendant SS Smile

Limo, LLC; and it is further

       ORDERED that Plaintiff’s Petition for an Award of Attorney’s Fees and Reimbursement

of Expenses and Costs (ECF No. 13) in the amount of $9,902.00 is GRANTED.

       SO ORDERED.

                                          __/s/ Susan D. Wigenton____
                                          Hon. Susan D. Wigenton
                                          United States District Judge


Orig: Clerk
cc:   Leda Dunn Wettre, U.S.M.J.
      Parties




                                             2
